UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6721


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENDESIA JUINIZE MAY, a/k/a Red, a/k/a Reds,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cr-00007-LMB-1)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kendesia Juinize May, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kendesia Juinize May appeals the district court’s order denying his renewed motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing

the record, we conclude that the district court did not abuse its discretion in denying May’s

renewed motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per

curiam) (stating standard). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2